Citation Nr: 0401513	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-01 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

The propriety of the initial evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling from March 16, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Cleveland, Ohio.

A personal hearing before the undersigned was conducted by 
videoconference in April 2003.  A transcript of the hearing 
is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The claim will be remanded so that additional development of 
evidence may be accomplished, as required by the Veterans 
Claims Assistance Act of 2000 (the VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).

It appears to the Board that VA treatment records pertinent 
to the evaluation of the veteran's PTSD may be outstanding.  
At the April 2003 hearing, the veteran and his friend both 
testified that the veteran was seen weekly for counseling at 
a Vet Center.  More specifically, the veteran testified at 
the hearing that he had been going to the Vet Center for the 
past few years and that it was in "Clarksville."  However, 
it does not appear that the claims file, although containing 
treatment records from other VA medical facilities, contains 
any Vet Center records.  Therefore, this evidence should be 
sought on remand.  The RO first should ask the veteran to 
clarify the location (state and city) of the Vet Center.  It 
appears that the veteran may have misstated the city in which 
the Vet Center is located.




In addition to the foregoing, the Board notes that the VCAA 
requires that claimants of VA benefits be furnished certain 
notice about the status of their claims, but it does not 
appear that such notice was issued in this case.  Under the 
VCAA, VA must notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that VA determines is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103.  The notice must 
indicate which evidence the claimant is finally responsible 
for obtaining and which evidence VA will attempt to obtain on 
the claimant's behalf.  Id.; see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The notice must clearly 
indicate that the claimant has one year from the date of the 
notice in which to identify or submit evidence or information 
in support of the claim.  38 U.S.C.A. § 5103.

It does not appear that the RO sent a letter or similar 
document to the veteran intended to serve as the notice 
required by section 5103 of the VCAA.  While the claim is in 
remand status, the RO must provide the veteran with a notice 
that satisfies section 5103.


Accordingly, this case is REMANDED for the following actions:



1.  Review the claims file and ensure 
that all development action required by 
the VCAA in addition to that requested 
below is completed for the claim.  Any 
action taken hereafter must comply with 
the judicial holdings and controlling 
legal guidance referred to above and with 
the applicable provisions of the VCAA.

Also, provide the veteran and his 
representative with notice concerning the 
kind of evidence or other information 
that is required to substantiate his 
claim for an evaluation of PTSD in excess 
of 50 percent.  In the notice, ask the 
veteran to identify all treatment and 
counseling that he received for PTSD at a 
Vet Center and to clarify the location 
(by state and city) of each Vet Center.

The notice must inform the veteran that 
he has one year from its date in which to 
identify or submit evidence or 
information needed to substantiate his 
claim and must comply with section 5103 
of the VCAA in all other respects and 
satisfy the holdings of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), and Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
as well as any controlling legal guidance 
issued after the date of this Board 
Remand.

Allow an appropriate period of time from 
the date of the notice for the veteran to 
respond.

2.  After the veteran responds, obtain 
all Vet Center records identified by the 
veteran together with any records related 
to the veteran's treatment for PTSD at 
the Brecksville, VA Medical Center since 
July 2002.  Efforts to secure these 
records should continue until they are 
obtained or it is reasonably certain that 
they do not exist or that further efforts 
to obtain them would be futile.  

Document in the claims file all attempts 
to obtain this evidence and provide 
appropriate notice to the veteran 
regarding records that could not be 
obtained.

3.  The veteran should be scheduled for a 
current psychiatric examination to 
ascertain the extent to which his PTSD is 
disabling.  To the extent feasible, the 
veteran's symptoms of PTSD should be 
distinguished from any symptoms as may be 
due to any other psychiatric impairment 
present.  The claims file should be 
provided to the examiner to ensure he or 
she is familiar with the veteran's 
pertinent medical history.  The examiner 
should note in any report provided, that 
the claims file was available and 
reviewed in conjunction with the 
examination.  

4.  Then, readjudicate the claim.  The 
appropriateness of a "staged" rating of 
the veteran's PTSD should be 
considered.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If the full 
benefit sought on appeal is not granted, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow them an 
opportunity to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


